FILED
                           NOT FOR PUBLICATION                               JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 15-10575
                                                      16-10229
              Plaintiff-Appellee,
                                                 D.C. No. 3:10-cr-00068-WHA
 v.

JOHN BROSNAN,                                    MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      In these consolidated appeals, John Brosnan appeals pro se the district

court’s orders denying his motions to compel the return of certain property. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

denial of a motion for return of property under Federal Rule of Criminal Procedure

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
41(g), and the court’s underlying factual findings for clear error. See United States

v. Gladding, 775 F.3d 1149, 1151-52 (9th Cir. 2014). We affirm.

      The district court did not err in denying Brosnan’s motions because Brosnan

failed to demonstrate that the government retained possession of any of his

property. In fact, Brosnan appears to concede on appeal that he possesses all of the

disputed property. To the extent that Brosnan maintains that some property is

missing, the district court did not clearly err in rejecting that contention, in light of

the evidence submitted by the government, Brosnan’s failure to submit a sworn

declaration attesting to the missing evidence, Brosnan’s history with the court, and

his behavior when he met with FBI agents to retrieve his property. Brosnan’s

suggestion that the government was required to image the computers and computer

data that Brosnan now has in his possession is unsupported by any legal basis.

Finally, to the extent Brosnan contends that the government violated its obligations

under Brady v. Maryland, 373 U.S. 83 (1963), by deleting computer data, or

otherwise denied him a fair trial, such claims are not cognizable in a motion to

compel the return of property. See Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir.

2000) (“In general, [28 U.S.C.] § 2255 provides the exclusive procedural

mechanism by which a federal prisoner may test the legality of detention.”).

      AFFIRMED.


                                            2                            15-10575 & 16-10229